The determination of the Commissioner of Licenses insofar as it finds petitioner guilty of the violation charged, is confirmed. However, considering the entire record, it may well be that the punishment imposed is excessive and an abuse of discretion (Civ. Prae. Act, § 1296, subd. 5-a). Petitioner, who has operated his business since 1952, has never heretofore been charged with any violation. The proceeding is remitted to the commissioner for a reconsideration of the order directing a suspension of petitioner’s license for 10 days and, as so modified, the determination is unanimously confirmed, without costs. Settle order.
Concur—-Botein, P. J., Breitel, Rabin, Frank and McNally, JJ.